PER CURIAM.
This is a grievance procedure against David C. Gaskin, a member of the Florida *426Bar. The referee, a circuit judge, found that Gaskin neglected a legal matter entrusted to him, failed initially to communicate with his client, and upon communicating with that client falsely reported the status of the matter. He found that the respondent violated Disciplinary Rules 1-102(A)(4) and (6)1 and 6-101(A)(3)2 of the Code of Professional Responsibility of the Florida Bar and recommended that a public reprimand be administered.
Gaskin’s actions cannot be condoned. When a lawyer fails to fulfill his responsibilities the image of the entire legal profession is tarnished. Perhaps even more egregious is the false reporting of the status of the matter. Absolute candor to a client by a lawyer is mandated because the very foundation of an effective attorney-client relationship is predicated upon mutual trust. Lawyers should never mislead their clients.
David C. Gaskin’s actions reflected adversely upon the integrity of the members of the bar, and he is hereby publicly reprimanded for his failure to diligently prosecute the legal matter entrusted to him and for misrepresenting the status of the litigation to his client. Costs in the amount of $646.52 are taxed against respondent.
It is so ordered.
ADKINS, Acting C. J., and OVERTON, ALDERMAN and McDONALD, JJ., concur.
BOYD, J., dissents.

. 1-102.
(A) A lawyer shall not:
J(! 5£ 5(C ¡Jí !(S %
(4) Engage in conduct involving dishonesty, fraud, deceit, or misrepresentation.
* * * * *
(6) Engage in any other conduct that adversely reflects on his fitness to practice law.


. 6-101.
(A) A lawyer shall not:



(3) Neglect a legal matter entrusted to him.